Citation Nr: 1708615	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1979 and from July 1979 to September 1980.  The Board notes that the Veteran was given an other than honorable discharge in September 1980.  An administrative decision in June 1981 found that the Veteran's other than honorable discharge was not a bar to VA benefits.

This matter came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2013, the Veteran testified at hearing held via videoconference before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

Given that there are several psychiatric diagnoses of record, the claim has been recharacterized more broadly to encompass any acquired psychiatric disorder, as well as separate consideration for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2014, the Board denied the Veteran's service connection claims.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision that set aside the December 2014 Board decision and remanded the claim.  The case has been returned to the Board for compliance with the directives contained in the July 2016 Memorandum Decision.
 
The Court's July 2016 Memorandum Decision indicated that the Board failed to provide adequate reasons or bases for its finding that VA satisfied its duty to assist the Veteran in not requesting corroboration of the Veteran's alleged stressors from the U.S. Army and Joint Service Records Research Center (JSRRC), in particular the Veteran's stressor of coming under enemy fire during service in Vietnam while driving Vietnamese civilian kitchen workers and witnessing another soldier being shot, as well as not obtaining private treatment records relating to his hyperbaric chamber treatment because these records could have contained a diagnosis of PTSD or opinions linking depression or anxiety to service.  

The Veteran has contended that his current psychiatric disorders, including PTSD, are related to stressful and traumatic events in service.  Specifically, the Veteran claims the following stressors: (1) When he was exiting a latrine, someone was up on the roof, possibly playing a prank, and hit the Veteran over the head with a liquor bottle; (2) In late 1969, while serving with the 99th Engineering Battalion at or near Bearcat Base in Vietnam, he was driving civilian Vietnamese kitchen workers back to their village when they came under enemy fire and he witnessed his friend and fellow soldier, who was riding in the Veteran's customary position, get shot in the hip; (3) When waiting to be assigned, the Veteran was on patrol in-country in Vietnam.  There was open fire and the Veteran engaged in shooting at people and he saw people die.    

With regard to the Veteran's reported stressor of coming under enemy fire during service in Vietnam while driving Vietnamese civilian kitchen workers and witnessing another soldier being shot, as indicated above, this claimed stressor has not been submitted to the JSRRC [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the AOJ.  In light of the findings of the Court in the July 2016 Memorandum Decision, the Board finds that the Veteran should be afforded the opportunity on remand to provide further information regarding this stressor such as the name of the soldier who was shot in the hip.  Thereafter, the AOJ should obtain verification from the JSRRC of the Veteran's stressor.  Further, if the stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's acquired psychiatric disorder is a result of a verified in-service stressor.

Also, as indicated above, the Veteran stated that he was involved with a trial run involving a hyperbaric chamber in connection with treatment for his psychiatric disabilities that was arranged by Dr. B.C.B.  The Board observes that these treatment records are not associated with the claims folder, and no attempt has been made by the AOJ to obtain these records.  In light of the foregoing, to include the July 2016 Memorandum Decision, the Board finds that an attempt to obtain these records should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims remanded herein.  Of particular interest is information related to the Veteran's reported stressor in which he reported that in late 1969, while serving with the 99th Engineering Battalion at or near Bearcat Base in Vietnam, he was driving civilian Vietnamese kitchen workers back to their village when they came under enemy fire and he witnessed his friend and fellow soldier, who was riding in his customary position, get shot in the hip.  Additional information such as the name of the soldier who was shot would be of interest.  Also of interest are medical records in which the Veteran underwent hyperbaric chamber treatment for the psychiatric problems that formed the basis of his claims for service connection.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.  

2. Prepare a summary of the Veteran's claimed stressor in which he reported that in late 1969, while serving with the 99th Engineering Battalion at or near Bearcat Base in Vietnam, he was driving civilian Vietnamese kitchen workers back to their village when they came under enemy fire and he witnessed his friend and fellow soldier, who was riding in his customary position, get shot in the hip.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressor.

3. After the above development has been completed, if a stressor reported by the Veteran is verified, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.    

Based on the review and examination, the examiner is asked to render an opinion as to the following: 

a. Identify all acquired psychiatric disorders, to include PTSD, anxiety disorder, depressive disorder, cognitive disorder, and chronic adjustment disorder.  

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed acquired psychiatric disorder/s is/are a result of any verified in-service stressors, to include his report that in late 1969, while serving with the 99th Engineering Battalion at or near Bearcat Base in Vietnam, he was driving civilian Vietnamese kitchen workers back to their village when they came under enemy fire and he witnessed his friend and fellow soldier, who was riding in his customary position, get shot in the hip.  

The examiner should indicate in his/her report that the claims file was reviewed.   The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




